


EXHIBIT 10.37

SECOND PURCHASE AND SALE AGREEMENT




This Second Purchase and Sale Agreement, (this “Second Purchase and Sale
Agreement”), is hereby made and entered into this 18th day of December 2009,
(the “Execution Date”), by and between:




Tanaka Kikinzoku Kogyo Kabushiki Kaisha, (“TKK”), a company incorporated under
the laws of Japan with its registered offices located at Tokyo Building 22F,
7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-6422, Japan




and




Catalytic Solutions, Inc., (“CSI”), a company incorporated under the laws of the
State of California, USA, with its registered offices located at 4567 Telephone
Road, Suite 206, Ventura, California 93003 United State of America.




WITNESSETH




WHEREAS, Tanaka Holdings Kabushiki Kaisha, (“TKK/THD”), a company incorporated
under the laws of Japan, originally did business under the corporate name
“Tanaka Kikinzoku Kogyo Kabushiki Kaisha,” but on October 1, 2009 changed such
corporate name to “Tanaka Holdings Kabushiki Kaisha”; and




WHEREAS, TKK/THD and CSI executed that certain Original Shareholders Agreement
dated as of February 13, 2008, (the “Original Shareholders Agreement”), pursuant
to which TKK/THD and CSI established, as equal shareholders, the joint venture
company TC Catalyst, which Original Shareholders Agreement TC Catalyst joined as
a party by means of a written acknowledgement dated June 11, 2008 and which
Original Shareholders Agreement was amended by TKK/THD, CSI and TC Catalyst
pursuant to that certain First Amendment Agreement dated as of June 11, 2008;
and




WHEREAS,  TKK/THD and CSI executed that certain Purchase and Sale Agreement
dated as of December 22, 2008, (as amended by that certain Amendment to Purchase
and Sale Agreement also executed by TKK/THD and CSI dated as of December 22,
2008, the “First Purchase and Sale Agreement”), pursuant to which TKK/THD
purchased from CSI 400 common shares in the capital of TC Catalyst, making the
shareholding ratio of TC Catalyst shares between TKK/THD and CSI 70% and 30%,
respectively, and TKK/THD further purchased from CSI certain rights in the
Territory, (as such term was defined in the Original Shareholders Agreement), to
technology relating to TWCs for HDU, (as such terms were defined in the Original
Shareholders Agreement); and





1







--------------------------------------------------------------------------------

WHEREAS, TKK/THD, CSI and TC Catalyst further amended the Original Shareholders
Agreement in connection with the First Purchase and Sale Agreement and the
transactions related thereto by executing that certain Second Amendment
Agreement dated as of December 22, 2008, (the “Second Amendment Agreement”); and




WHEREAS, TKK/THD established a wholly-owned subsidiary under the name of “Tanaka
Kikinzoku Kogyo Kabushiki Kaisha,” (the party “TKK” to this Second Purchase and
Sale Agreement), which corporate name was the former name of TKK/THD, and,
pursuant to a separate agreement and the required consents from CSI, TKK/THD
transferred to TKK, prior to the Execution Date, all of the common shares in the
capital of TC Catalyst held by TKK/THD to TKK, together with all of its
interests in the rights in the Territory to technology relating to HDU purchased
from CSI under the Second Purchase and Sale Agreement; and




WHEREAS, TKK and CSI have executed that certain New Shareholders Agreement dated
as of even date herewith, (the “New Shareholders Agreement”), and pursuant to
the provisions of the New Shareholders Agreement, each of the Original
Shareholders Agreement,  the First Amendment Agreement and the Second Amendment
Agreement were terminated and replaced by the New Shareholders Agreement; and




WHEREAS, CSI now desires to sell to TKK, and TKK desires to purchase from CSI, a
further portion of the shares of TC Catalyst currently held by CSI; and




WHEREAS, CSI now further desires to sell to, and cause its Affiliates to sell
to, TKK, and TKK desires to purchase from CSI and its Affiliates, certain
proprietary technology, defined hereinbelow as the Purchased Technology, in
accordance with the terms and conditions set forth in this Second Purchase and
Sale Agreement; and




WHEREAS, the proprietary technology defined hereinbelow as the TWC/LVA
Technology held prior to the Execution Date by CSI and its Affiliates, was
licensed, and caused to be licensed, by CSI and its Affiliates to TC Catalyst
pursuant to that certain CSI License Agreement executed by CSI and TC Catalyst
dated as of June 11, 2008, (the “CSI License Agreement”), which CSI License
Agreement was terminated pursuant to the Second Purchase and Sale Agreement and
replaced by that certain Revised CSI License Agreement executed by CSI and TC
Catalyst dated as of December 22, 2008;




NOW, THEREFORE, each of TKK and CSI, (each, a “Party” and collectively, the
“Parties”), hereby agrees to abide in good faith with each of the following
terms and conditions.











2







--------------------------------------------------------------------------------



 

Article 1.

Definitions




Each capitalized term used in this Second Purchase and Sale Agreement shall,
unless otherwise specifically defined herein, have the meaning assigned to each
such term in accordance with the New Shareholders Agreement.




Article 2.

Sale and Purchase of Shares




2.1

CSI hereby agrees to sell to TKK, effectively as of December 18, 2009, 500
Shares, (the “CSI Shares”), for a total purchase price of JPY 10,000,000, (ten
million Japanese Yen, the “Share Purchase Price”), and TKK hereby agrees to
purchase the CSI Shares and to pay to CSI the Share Purchase Price by bank
transfer to the bank account designated by CSI, on December 18, 2009.  Each of
TKK and CSI hereby acknowledge and agree that the respective shareholdings of
TKK and CSI with regard to TC Catalyst shall be, as of the completion of the
purchase and sale of the CSI Shares under this Article 2.1, 95% and 5%,
respectively.




2.2

CSI hereby represents and warrants that the CSI Shares hereby transferred to TKK
shall be free and clear of any and all liens, encumbrances or other security
interests of any kind.




2.3

Each of CSI and TKK hereby agree to cause the Directors nominated by each such
Party to take all such steps necessary to duly authorize and finalize the sale
of the Shares in accordance with this Article 2 and to register such CSI Shares
in the name of TKK.




2.4

In consideration of the mutual covenants between TKK and CSI contained in this
Second Purchase and Sale Agreement, TKK and CSI hereby agree to amend the First
Purchase and Sale Agreement by deleting in their entirety the provisions of
Article 3 thereof.  For the avoidance of doubt, pursuant to the amendment and
deletion of Article 3 of the First Purchase and Sale Agreement hereunder, CSI
shall, as of the Execution Date, have no right or option to purchase or
repurchase any Shares from TKK.




Article 3.

Purchase and Sale of Technology, Technology Transfer




3.1

CSI hereby agrees to (i) sell and transfer, and cause its Affiliates to sell and
transfer, to TKK all of the technology relating to TWCs for LVA, as further
described in Article 3.2 below, (the “TWC/LVA Technology”), and (ii) sell and
transfer, and cause its Affiliates to sell and transfer, to TKK all of the
technology relating to “zero platinum group metal” three-way catalysts for
gasoline and compressed





3







--------------------------------------------------------------------------------

natural gas engines, which catalysts or parts thereof do not contain platinum,
palladium and/or rhodium, (“ZPGM Catalysts”) for HDU or LVA, as further
described in Article 3.3 below, (the “ZPGM Technology”; and the TWC Technology
and the ZPGM Technology, the “Purchased Technology”), for a total purchase price
of US$3,900,000, (three million nine hundred thousand US Dollars), the
“Technology Purchase Price”), and TKK shall pay the Technology Purchase Price to
CSI in installments by bank transfers to the bank account designated by CSI, as
set forth in Article 5.




3.2

The TWC/LVA Technology shall mean, with respect to and limited to the Territory,
(i) all of the technology held by CSI and/or any Affiliate of CSI as of the
Execution Date, relating to TWCs for LVA and (ii) all TWC/LVA Improvements, (as
such term is defined in (c) and (d) below).  For avoidance of doubt, the
transfer of the TWC/LVA Technology by CSI and its Affiliates to TKK pursuant to
this Article 3 shall include, without limitation, (a) the transfer to TKK of the
ownership of all of granted patents, industrial design patents, utility model
patents and all other forms of legally recognized intellectual property right
protection, (collectively, the “Intellectual Property Rights”), within the
Territory and all pending applications for Intellectual Property Rights within
the Territory, held or made by or in the name of CSI and/or any of the
Affiliates of CSI as of the Execution Date, relating to TWCs for LVA, which
granted and pending Intellectual Property Rights shall include, without
limitation, those patents and patent applications listed in Attachment I, (the
“TWC/LVA Patents”), (b) the transfer to TKK of, and the transfer to TKK of the
rights to exclusively use, within the Territory, all trade secrets, know-how and
all other proprietary information, (collectively, the “Trade Secrets”), held by
CSI and/or any of the Affiliates of CSI as of the Execution Date and relating to
TWCs for LVA, (c) the exclusive right to apply for, within the Territory and at
any appropriate time, any Intellectual Property Rights relating to any
developments, inventions, improvements or new technologies of or for TWCs for
LVA developed by CSI, any Affiliate of CSI, jointly by CSI and any Affiliate of
CSI, or jointly by CSI and/or any Affiliate of CSI with any third party during
the three-year period commencing on the Execution Date, (the “Development
Period”), (d) the transfer to TKK of, and the transfer to TKK of the rights to
exclusively use, within the Territory, all Trade Secrets relating to any
developments, inventions, improvements or new technologies of or for TWCs for
LVA developed by CSI, any Affiliate of CSI, jointly by CSI and any Affiliate of
CSI, or by jointly by CSI and/or any Affiliate of CSI with any third party
during the Development Period, (all developments, inventions, improvements and
new technologies of or for TWCs for LVA developed during the Development Period
as described in this Article 3.2 (c) and (d), and the exclusive rights within
the Territory to use all of the same, including, without limitation, the related
Trade Secrets, and to apply for and use all





4







--------------------------------------------------------------------------------

related Intellectual Property Rights, collectively, the “TWC/LVA Improvements”),
(e) the grant to TKK of a non-exclusive, royalty-free, fully paid-in license in
perpetuity to use within the Territory in any manner, including, without
limitation, to sublicense the use within the Territory of, any and all
Intellectual Property Rights or Trade Secrets relating to TWCs for LVA granted
to or held by CSI and/or its Affiliates, as of the Execution Date or at any time
during the Development Period, which Intellectual Property Rights or Trade
Secrets may be used, but are not limited to use, for or in connection with TWCs
for LVA, and (f) for the avoidance of doubt, the grant to TKK of the right to
make, in its own name, any and all applications for Intellectual Property Rights
relating to TWCs for LVA technology transferred to TKK pursuant to this Article
3.2 in any country located within the Territory; provided, however, that TKK
shall notify CSI of its intention to make any such application in advance, and
further provided that TKK shall not be allowed to make any such application for
Intellectual Property Rights with respect to any Trade Secrets relating to TWCs
for LVA technology transferred to TKK, regarding which Trade Secrets (x) CSI has
notified TKK in writing that CSI will not permit public disclosure and (y) have
not become part of the public domain.




3.3

The ZPGM Technology shall mean, with respect to and limited to the Territory,
(i) all of the technology held by CSI and/or any Affiliate of CSI as of the
Execution Date, relating to ZPGM Catalysts for HDU or LVA, and (ii) all ZPGM
Improvements, (as such term is defined in (c) and (d) below).  For avoidance of
doubt, the transfer of the ZPGM Technology by CSI and its Affiliates to TKK
pursuant to this Article 3 shall include, without limitation, (a) the transfer
to TKK of the ownership of all Intellectual Property Rights within the Territory
and all pending applications for Intellectual Property Rights within the
Territory, held or made by or in the name of CSI and/or any of the Affiliates of
CSI as of the Execution Date, relating to ZPGM Catalysts for HDU and LVA, which
granted and pending Intellectual Property Rights shall include, without
limitation, those patents and patent applications listed in Attachment II, (the
“ZPGM Patents”), (b) the transfer to TKK of, and the transfer to TKK of the
rights to exclusively use, within the Territory, all of the Trade Secrets held
by CSI and/or any of the Affiliates of CSI as of the Execution Date and relating
to ZPGM Catalysts for HDU and LVA, (c) the exclusive right to apply for, within
the Territory and at any appropriate time, any Intellectual Property Rights
relating to any developments, inventions, improvements or new technologies of or
for ZPGM Catalysts for HDU and LVA developed by CSI, any Affiliate of CSI,
jointly by CSI and any Affiliate of CSI, or jointly by CSI and/or any Affiliate
of CSI with any third party during the Development Period, (d) the transfer to
TKK of, and the transfer to TKK of the rights to exclusively use, within the
Territory, all Trade Secrets relating to any developments, inventions,
improvements or new technologies of or for ZPGM





5







--------------------------------------------------------------------------------

Catalysts for HDU and LVA developed by CSI, any Affiliate of CSI, jointly by CSI
and any Affiliate of CSI, or by jointly by CSI and/or any Affiliate of CSI with
any third party during the Development Period, (all developments, inventions,
improvements and new technologies of or for ZPGM Catalysts for HDU and LVA
developed during the Development Period as described in this Article 3.3 (c) and
(d), and the exclusive rights within the Territory to use all of the same,
including, without limitation, the related Trade Secrets, and to apply for and
use all related Intellectual Property Rights, collectively, the “ZPGM
Improvements”), (e) the grant to TKK of a non-exclusive, royalty-free, fully
paid-in license in perpetuity to use within the Territory in any manner,
including, without limitation, to sublicense the use within the Territory of,
any and all Intellectual Property Rights or Trade Secrets relating to ZPGM
Catalysts for HDU and LVA granted to or held by CSI and/or its Affiliates, as of
the Execution Date or at any time during the Development Period, which
Intellectual Property Rights or Trade Secrets may be used, but are not limited
to use, for or in connection with ZPGM Catalysts for HDU and LVA, and (f) for
the avoidance of doubt, the grant to TKK of the right to make, in its own name,
any and all applications for Intellectual Property Rights relating to ZPGM
Catalysts for HDU and LVA technology transferred to TKK pursuant to this aricle
3.3 in any country located within the Territory; provided, however, that TKK
shall notify CSI of its intention to make any such application in advance, and
further provided that TKK shall not be allowed to make any such application for
Intellectual Property Rights with respect to any Trade Secrets relating to ZPGM
Catalysts for HDU and LVA technology transferred to TKK, regarding which Trade
Secrets (x) CSI has notified TKK in writing that CSI will not permit public
disclosure and (y) have not become part of the public domain.




3.4

CSI shall maintain those patents within the Territory that are the subject of
the provisions of Article 3.2 (e) and Article 3.3 (e) above, including, without
limitation, reasonably responding to all patent objections, invalidation or
infringement-related proceedings related to such patents and otherwise defending
such patents in a commercially reasonable fashion.  In the event TKK becomes
aware of any infringement or attempted infringement within the Territory of any
of the patents that are the subject of the provisions of Article 3.2 (e) and
Article 3.3 (e) above, TKK shall promptly notify CSI of such infringement, and
CSI and TKK shall consult in good faith regarding the appropriate action to be
taken with respect to such infringement or attempted infringement.  For the
avoidance of doubt, and notwithstanding the provisions of Article 4.3 of the
First Purchase and Sale Agreement to the contrary, (i) all patents within the
Territory that are limited to use, for or in connection with the Purchased
Technology and/or the HDU Technology, (as such term is defined in the First
Purchase and Sale Agreement), shall be transferred in full to TKK and TKK shall
have the obligations to maintain the same,





6







--------------------------------------------------------------------------------

and (ii) all patents within the Territory that are related to, but not limited
to use for or in connection with, the Purchased Technology and the HDU
Technology shall be owned by CSI, licensed by CSI to TKK as set forth in Article
3.2 (e) and Article 3.3 (e) above, and in Article 4.2 (d) of the First Purchase
and Sale Agreement, and CSI shall have the obligations to maintain the same as
set forth hereinabove.  TKK and CSI hereby agree to consult in good faith and to
prepare a list of all patents held in the Territory by CSI, its Affiliates, TKK
and its Affiliates, which patents relate in any manner to the Purchased
Technology and/or to the HDU Technology and to determine the ownership and
licensing status of all such patents based on the principles of this Article 3.4
within ninety days from the Execution Date.




3.5

CSI shall, at no additional cost to TKK, assist TKK with respect to all
procedures relating to transfers, registrations, notifications, applications and
the like with respect to any granted or pending Intellectual Property Rights
transferred to TKK under this Article 3, or applications for Intellectual
Property Rights made by TKK pursuant to the rights transferred to TKK under this
Article 3, as may be reasonably requested by TKK in order to complete the
transfer of the Purchased Technology within the Territory.  




3.6

CSI shall, at no additional cost to TKK other than as specifically set forth
herein, (i) provide to TKK on or prior to January 15, 2010 written manuals
describing and explaining the Purchased Technology in reasonable detail, (ii)
during the three-month period commencing on the Execution Date, complete the
training of such TKK and/or TKK/THD employees as may be designated by TKK in its
sole discretion, in accordance with the reasonable instructions of TKK;
provided, however, that TKK shall reimburse CSI for all out-of-pocket expenses
relating to any travel required of any CSI executives or employees, and (iii)
following the Execution Date and until the first anniversary of the end of the
Development Period, cooperate with TKK in order to provide TKK with all Trade
Secrets relating to the Purchased Technology, which Trade Secrets are subject to
transfer to TKK under this Second Purchase and Sale Agreement, including,
without limitation, all reports, summaries, training and updates reasonably
determined by TKK to be necessary.  




3.7

CSI shall itself, and CSI shall cause Dr. Stephen Golden to, execute with TKK
the Consulting Option Agreement as of the Execution Date, in form and substance
satisfactory to TKK and CSI.




3.8

For the avoidance of doubt, the transfer to TKK of the TWC/LVA Technology and
the ZPGM Technology pursuant to this Article 3 is intended by the Parties to
give TKK the exclusive rights, as between the Parties and the Affiliates of CSI,
to manufacture, provide, market and/or sell within the Territory products and
services





7







--------------------------------------------------------------------------------

relating to TWCs for LVA, and ZPGM Catalysts for HDU and LVA.  For the avoidance
of doubt, notwithstanding the transfer to TKK of the TWC/LVA Technology and the
ZPGM Technology pursuant to this Article 3, CSI and the Affiliates of CSI
reserve all exclusive rights, as between the Parties, to manufacture, provide,
market and/or sell outside of the Territory products and services relating to
TWCs for LVA, and ZPGM Catalysts for HDU and LVA.




3.9

For avoidance of doubt, TKK and CSI hereby acknowledge and agree that the
HDU-related technology sold by CSI to TKK/THD pursuant to the First Purchase and
Sale Agreement, (which technology was later transferred by TKK/THD to TKK), and
the TWC/LVA Technology and the ZPGM Technology being sold by CSI to TKK pursuant
to this Second Purchase and Sale Agreement represent all of the CSI Technology,
(as such term was defined in the Original Shareholders Agreement), which CSI
Technology was licensed to TC Catalyst by CSI under the CSI License Agreement,
(as such term was defined in the Original Shareholders Agreement), together with
all Breakthrough Technology, (as such term was defined in the Original
Shareholders Agreement), as such Breakthrough Technology relates to catalysts
for HDU and/or LVA.  




3.10

In the event TKK desires to sell, license or otherwise transfer in any way all
or any portion of the TWC/LVA Technology and/or the ZPGM Technology to any third
party at any time, TKK shall first provide CSI with written notice of such
intended sale, license or other transfer.  CSI shall be free in its sole
discretion to make an offer to purchase or license from TKK such TWC/LVA
Technology and/or ZPGM Technology, and TKK shall be free in its sole discretion
to accept or reject such offer from CSI.




Article 4.

Cross License




4.1

In consideration of the mutual covenants between TKK and CSI contained in this
Second Purchase and Sale Agreement, CSI hereby grants to TKK, (with the right to
sublicense the same to any licensee of TKK, including, without limitation, TC
Catalyst), a limited, royalty-free license to utilize the Intellectual Property
Rights and Trade Secrets of CSI relating to the HDU Technology the TWC/LVA
Technology and/or the ZPGM Technology, to the extent necessary to permit TKK or
its licensee to conduct product qualification activities with parent companies
located outside of the Territory, which qualification activities may include the
limited sale of products and provision of services incorporating Intellectual
Property Rights and Trade Secrets of CSI relating to the HDU Technology, the
TWC/LVA Technology and/or the ZPGM Technology to such parent companies;
provided, however, that all such qualification activities shall be solely for
the





8







--------------------------------------------------------------------------------

purpose of qualifying the use of products and services of TKK or its licensee by
the subsidiaries of such parent companies, which subsidiaries are located within
the Territory, and further provided that all such products and services to be
sold and provided on a commercial basis as a result of any qualifications
achieved shall be sold and provided to such subsidiaries within the Territory.




4.2

In consideration of the mutual covenants between TKK and CSI contained in this
Second Purchase and Sale Agreement, TKK hereby grants to CSI, (with the right to
sublicense the same to any licensee of CSI), a limited, royalty-free license to
utilize the Intellectual Property Rights and Trade Secrets of TKK relating to
the HDU Technology, the TWC/LVA Technology and/or the ZPGM Technology, to the
extent necessary to permit CSI or its licensee to conduct product qualification
activities with parent companies located within the Territory, which
qualification activities may include the limited sale of products and provision
of services incorporating Intellectual Property Rights and Trade Secrets of TKK
relating to the HDU Technology, the TWC/LVA Technology and/or the ZPGM
Technology to such parent companies; provided, however, that all such
qualification activities shall be solely for the purpose of qualifying the use
of products and services of CSI or its licensee by the subsidiaries of such
parent companies, which subsidiaries are located outside of the Territory, and
further provided that all such products and services to be sold and provided on
a commercial basis as a result of any qualifications achieved shall be sold and
provided to such subsidiaries outside of the Territory.




4.3

To the full extent permitted by applicable law, each of TKK and CSI hereby
agrees in perpetuity (i) not to compete directly, (ii) not to compete indirectly
through acquisition, (whether directly, by merger or otherwise), of another
company, and (iii) to cause its Affiliates not to compete, with the other Party
within the respective territories for each in connection with catalysts for HDU
or LVA, and related services.




Article 5.

Payment of Technology Purchase Price




The payment of the total amount of the Technology Purchase Price shall be as
follows: (i) TKK shall pay to CSI US$400,000, (four hundred thousand US
Dollars), on December 18, 2009, (ii) US$1,500,000, (one million five hundred
thousand US Dollars) on December 24, 2009 and (iii) US$2,000,000, (two million
US Dollars) on or prior to January 22, 2010, on or prior to which date CSI shall
submit to TKK all documents reasonably required by TKK for the application for
transfer of registration or the notification of transfer of ownership of the
TWC/LVA Patents and the ZPGM





9







--------------------------------------------------------------------------------

Patents set forth in Attachment I and Attachment II, respectively, with the
patent offices in Japan, South Korea and the Peoples’ Republic of China.




Article 6.

Fees, Expenses and Taxes




Each Party shall be liable for all of the expenses and fees required in order
for each such Party to perform its obligations as set out in this Second
Purchase and Sale Agreement.  In the event consumption or other sales taxes
become applicable with respect to any payment required hereunder, the Parties
acknowledge and agree that such consumption or sales taxes shall be added to the
amount of such payment.




Article 7.

Term of Agreement




This Second Purchase and Sale Agreement shall remain in effect in perpetuity and
shall be binding on the successors, heirs and assignees of each of the Parties.




Article 8.

Governing Law and Resolution of Disputes




8.1

This Second Purchase and Sale Agreement shall be governed by and interpreted in
accordance with the laws of Japan.




8.2

Any claim, dispute or controversy arising between TKK and CSI in relation to
this Second Purchase and Sale Agreement, or any breach hereof, which cannot be
satisfactorily settled through consultations in good faith between TKK and CSI,
shall be finally settled by arbitration upon the written request of either
Party, before an arbitration tribunal of the International Court of Arbitration,
in accordance with its rules and utilizing one arbitrator jointly chosen by TKK
and CSI.  The place of arbitration shall be Tokyo, Japan.  Each of TKK and CSI
hereby agrees that any award of such arbitration tribunal shall be final and
binding upon both Parties, and that judgment upon such award may be entered in
any court having jurisdiction thereof.




-

-

-

-

[This portion of this page intentionally left blank.]

-

-

-

-





10







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of TKK and CSI has caused its duly authorized
representative to execute this Second Purchase and Sale Agreement with effect
from the Execution Date.







Tanaka Kikinzoku Kogyo Kabushiki Kaisha

 










/s/ Hideya Okamoto     

 

Name:

Hideya Okamoto

Title:   Representative Director

 

and President







Catalytic Solutions, Inc.







/s/Charles F. Call             

 

Name:  Charles F. Call  

Title:    Chief Executive Officer





11







--------------------------------------------------------------------------------







Attachment I – TWC/LVA PATENTS.






1.

TITLE:  IMPROVED MIXED-PHASE CERAMIC OXIDE THREE-WAY CATALYST FORMULATIONS AND
METHODS FOR PREPARING THE CATALYSTS

US Patent Family

Reference #

Application Number

Filing date

Publication Number

Patent Number

Status

06-40223-USP*

10/894,892

7/19/2004

Non-publication requested

 

Intentionally abandoned.

06-40223-USPD3*

12/156,665

6/3/2008

Non-publication requested

 

Intentionally abandoned.

06-40223-USPD4*

12/156,554

6/3/2008

Non-publication requested

 

Intentionally abandoned.

06-40223-USPC

12/290,775

11/3/2008

Non-publication requested 11/3/2008.

Request for Withdrawal of Non-Publication Request filed 12/1/2009.

 

Allowed.

Issue Fee paid 11/18/2009.

* These applications have not been published and are confidential.

PCT and Foreign Counterparts

Reference #

Application Number

Filing date

Publication Number

Patent Number

Status

06-40223WOPC

PCT/US09/66411

12/2/2009

 

 

Pending.














--------------------------------------------------------------------------------












2.

TITLE:  IMPROVING ADHESION AND COATING INTEGRITY OF WASHCOATS AND OVERCOATS

Reference #

Application Number

Filing date

Publication Number

Patent Number

Status

08-40202-US*

12/286,118

9/26/08

 

 

Pending.

Projected Publication Date 4/1/2010.

08-40202-WO

PCT/US09/05294

9/24/09

 

 

Pending.

* This application has not been published and is confidential.







Attachment II – ZPGM Patents.

(note in item 4 – there are PGM and ZPGM claims)






3.

TITLE:  ZERO PLATINUM GROUP METAL CATALYSTS

Reference #

Application Number

Filing date

Publication Number

Patent Number

Status

08-40119-US*

12/215,694

6/27/08

 

 

Pending.

Response filed 7/29/09.

Projected Publication Date 12/31/09.

08-40119-USP*

12/229,729

8/26/08

 

 

Pending.

Projected Publication Date 12/31/09.







*  These applications have not been published and are confidential.




PCT and Foreign Counterparts

Reference #

Country

Application Number

Filing Date

Publication Number

Patent Number

Status

08-40119-WO

PCT

PCT/US09/03800

6/26/2009

 

 

Pending.

08-40119-WOP

PCT

PCT/US09/03799

6/26/2009

 

 

Pending.













--------------------------------------------------------------------------------













4.

TITLE:  CATALYSTS FOR LEAN BURN ENGINES




Reference #

Application Number

Filing date

Publication Number

Patent Number

Status

Cat101.Prov

61/180,122

5/20/2009

 

 

Pending

 












